In re Lee, Matrell;—Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 509-212; to the Court of Appeal, Fourth Circuit, No. 2011-K-1786.
The district court erred as a matter of law in failing to fix bond. The district court judges and the magistrate judge of the Orleans Parish Criminal District Court have concurrent jurisdiction to fix and modify bail. See State v. Neisler, 93-1942, p. 8-9 (La.2/28/94); 633 So.2d 1224, 1229-30. We remand this case to the district court with instructions to set bond.
VICTORY, J., concurs in result.